Citation Nr: 1224838	
Decision Date: 07/18/12    Archive Date: 07/20/12

DOCKET NO.  07-03 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to an evaluation in excess of 10 percent for arthritis of the left knee.  

4.  Entitlement to an evaluation in excess of 10 percent for meniscal tear, left knee, with arthritis, postoperative (exclusive of the period from March 23, 2011, until May 1, 2011, during which time a temporary total evaluation was assigned pursuant to 38 C.F.R. § 4.30).

5.  Entitlement to an evaluation in excess of 10 percent for chondromalacia of the patella, right knee, with arthritis,  prior to October 21, 2009, (exclusive of the periods from April 13, 2007, until June 1, 2007, and from February 4, 2009, until April 1, 2009, during which periods a temporary total evaluation was assigned pursuant to 38 C.F.R. § 4.30).

6.  Entitlement to an evaluation in excess of 10 percent for chondromalacia of the patella, right knee, with instability, prior to October 21, 2009.

7.  Entitlement to an evaluation in excess of 30 percent for total right knee replacement (formerly evaluated as chondromalacia patella, arthritis, and chondromalacia of the patella, right knee, with instability) beginning from October 21, 2009, (exclusive of the period from October 21, 2009, until December 1, 2010, during which time a total (100 percent) schedular evaluation was assigned under Diagnostic Code 5055 of 38 C.F.R. § 4.71a, following implantation of prosthesis).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1975 to March 1985. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2006 and September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

Also on appeal is a September 2008 rating decision, in which the RO assigned a separate 10 percent evaluation for chondromalacia of the patella, right knee, with instability, effective from October 19, 2006.  Then, in a November 2009 rating decision, the RO increased the separate 10 percent ratings of (a) chondromalacia of the patella, right knee, with instability, and (b) chondromalacia of the patella, right knee, with arthritis, by assigning a 100 percent disability rating under Diagnostic Code 5055, 38 C.F.R. § 4.71a, for total right knee replacement, effective October 21, 2009, and an evaluation of 30 percent from December 1, 2010.  Various intervening RO rating decisions, including in July 2007, September 2009, and May 2011, are not on appeal, but are noted because they award temporary total disability ratings pursuant to 38 C.F.R. § 4.30, based on periods of convalescence for the service-connected knee disabilities.  

The Veteran testified before the undersigned Acting Veterans Law Judge in a hearing at the RO in April 2012.  A transcript of the hearing has been associated with the claims file.  

An informal claim for a total disability rating based on individual unemployability (TDIU) has not been raised by the record and is not considered a component of the instant appeal.  Rice v. Shinseki, 22 Vet.App. 447 (2009).  To the contrary, the Veteran testified at the April 2012 Board hearing that he continued to work at that time.  See Hr'g Tr. 4.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

After a careful review of the record, the Board finds that further development is necessary in this matter.  

Service Connection

First, regarding the claims of service connection for bilateral hearing loss and tinnitus, the Board finds that a new VA examination is necessary.  By way of background, the Veteran maintains that his hearing loss and tinnitus began during service as a result of exposure to artillery and gun fire.  See Hr'g Tr. 12-13.  In contrast, a December 2008 VA primary care note reflects his complaint of tinnitus for 2 weeks.  

Then, in connection with the instant appeal, the Veteran underwent a VA examination in May 2010, which shows his report of tinnitus starting approximately 4 to 5 years ago.  The VA examiner's audiologic evaluation showed a hearing loss disability for VA purposes in the right, but not left ear, as defined in 38 C.F.R. § 3.385.  With regard to the etiology of the disorders, the VA examiner concluded that the Veteran's hearing loss and tinnitus were less likely as not caused by noise exposure during service.  The VA examiner reasoned that the Veteran's service treatment records were void of any evidence of hearing loss, significant hearing threshold shifts, or complaints of tinnitus.  The VA examiner went on to explain that hearing loss from noise exposure or acoustic trauma occurs near in time to the hazardous noise exposure, but the Veteran's tinnitus and hearing loss occurred after his separation from service.  

The Board finds that this May 2010 VA examination is in adequate to decide the case.  First, the Veteran has since testified (at his Board hearing) that he has been given a hearing aid at VA.  Hr'g Tr. 13.  This indicates that his hearing loss may have worsened since the May 2010 VA examination, which is significant because the audiological evaluation results at that time showed hearing loss in the left ear not meeting the requirements of 38 C.F.R. § 3.385 to be considered a disability for VA purposes.

Additionally, the VA examination is not adequate to decide the claim because the factual basis for the examiner's conclusions is unclear.  In particular, the VA examiner indicated that the Veteran's hearing loss began after service.  The VA examiner, however, did not identify the foundation for this fact, such as whether the Veteran stated this or whether this was shown by other evidence.  Significantly, the VA examiner's indication that hearing loss began after service now directly conflicts with the Veteran's October 2011 Board hearing testimony, wherein he indicated that both hearing loss and tinnitus started during service, although he was unaware of it until later.  Hr'g Tr. 12, 13.  The Board is thus unable to determine whether the VA examiner relied on an accurate factual foundation for his conclusions.  

(The Board finds that the evidentiary record is presently inadequate to make any preliminary determination regarding the credibility of such statements.)  

Because the VA examination is inadequate to resolve the issue and because the record before the Board is otherwise insufficient, the Board finds that remand for a new VA examination is necessary.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Increased Disability Ratings

The Veteran also maintains that increased disability ratings are warranted for his knee disabilities.  

He last underwent VA examinations in March 2011 and October 2011 to evaluate the severity of these disabilities, but he testified during his April 2012 Board hearing that the symptoms of both knees had worsened and become more severely disabling since those examinations.  See Hr'g Tr. 11.  Therefore, the Board must remand the claims to afford the Veteran an opportunity to undergo a contemporaneous VA examination to assess the current nature, extent and severity of the disabilities.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect.); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

The AMC/RO must also ensure that all medical findings in the VA examination are expressed in terms conforming to the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204 (1994).  

Accordingly, the case is REMANDED for the following action:

1.   After obtaining any needed assistance from the Veteran, such as a signed Authorization and Consent to Release Information (Release), obtain all outstanding medical records, if not already associated with the claims file, including the Veteran's VA records since June 2011. 

All obtained records must either be printed and associated with the Veteran's paper claims file, or uploaded into the Veteran's electronic file contained in the Virtual VA system.  

2.  After completing the above requested development, arrange for the Veteran to undergo an appropriate VA audiological examination to determine the nature and likely etiology of the claimed bilateral hearing loss and tinnitus.  A copy of this remand and all relevant medical records should be made available to the examiner - such records must be made available to the examiner either in the Virtual VA eFolder, or, if the eFolder is not available (such as if the examiner has no access to Virtual VA), then via paper copies that are printed out for the examiner.  

The examiner is asked to confirm that all paper and electronic records were available for review. 

Accordingly, the examiner is asked to review the pertinent evidence, including the Veteran's lay assertions, and also undertake any indicated studies.  Then, based on the record review and examination results, the examiner is requested to provide a current diagnosis and specifically indicate whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that a current hearing loss disability, if found, and tinnitus had their onset during service, became manifest within a one-year period following his discharge from service, or is otherwise causally related to any event or circumstance of his active service, to particularly include noise exposure.  

For purposes of making this determination, the examiner should accept as true that the Veteran was exposed to loud noise during service.  The examiner should also consider the Veteran's assertions that he has had continuous symptoms of hearing loss and tinnitus since that noise exposure.  

It is essential that the examiner offer a detailed explanation discussing why and how all conclusions and opinions were reached.  This discussion should include reference to specific evidence in the Veteran's claims file, including the in-service and post-service medical records, and the Veteran's lay assertions, as indicated.  If the examiner determines that an opinion relating a current hearing loss disability and/or tinnitus to service would be speculative, s/he must clearly explain the reasons supporting this conclusion.

The examiner is thus requested to prepare a printed (typewritten) report setting forth all examination findings, along with a complete rationale for all opinions and conclusions reached.  

3.  Arrange for the Veteran to undergo an appropriate VA examination to determine the nature and severity of the service-connected left and right knee disabilities.  A copy of this remand and all relevant medical records should be made available to the examiner - such records must be made available to the examiner either in the Virtual VA eFolder, or, if the eFolder is not available (such as if the examiner has no access to Virtual VA), then via paper copies that are printed out for the examiner.  

The examiner is asked to confirm that all paper and electronic records were available for review. 

Accordingly, the examiner(s) should review the pertinent evidence, including the Veteran's lay assertions, and undertake any indicated studies.  Then, based on the examination results, the examiner is asked to provide an assessment of the current nature and severity of the Veteran's service-connected left and right knee disabilities.  

In doing so, the examiner is requested to express the findings of range of motion studies in degrees and in relation to normal range of motion.  The examiner is also asked to fully describe any functional loss due to pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the affected joint.  The examiner should specifically ask the Veteran to comment on the existence, nature, frequency, and duration of flare-ups, and the examiner should then indicate the likely degree of additional functional limitation during such flare-ups, again expressing this in terms of degrees of limited motion.  

It is essential that the examiner offer a detailed explanation discussing why and how all conclusions and opinions were reached.  This discussion should include reference to specific evidence in the Veteran's claims file, including the pertinent post-service medical records, and the Veteran's lay assertions.  

The examiner is thus requested to prepare a printed (typewritten) report setting forth all examination findings, along with a complete rationale for all opinions and conclusions reached, as indicated.  

4.  After completing all requested action, plus any additional notification and/or development warranted by the record, the RO should readjudicate the remanded claim in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative, if any, an appropriate Supplemental Statement of the Case (SSOC) that includes clear reasons and bases for all determinations, and affords the appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
TARA L. REYNOLDS
 Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


